Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff did not show, as required by section 636 of the Code of Civil Procedure, that it was entitled to recover the sum stated in its affidavit over and above all counterclaims known to it. The limit of plaintiff's recovery is the difference between the cost of another conveyor and the contract price. The amount claimed is the cost of another conveyor, and not the difference between that amount and the contract price. Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ., concurred.